 460DECISIONS OF NATIONALLABOR RELATIONS BOARDOrderIT IS HEREBYORDERED that the petition inCaseNo. 9-RC-1131 be,and it herebyis, dismissed.[Text of Direction of Elections omitted from publication in thisvolume.]R. J. GOULD WELDING AND ERECTING COMPANY, INC.andINTERNA-TIONAL ASSOCIATION OF MACHINISTS, LODGE 570, PETITIONER.C "eNo. 10-RC-,963.July 23, 1951Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before Frank E.Hamilton, Jr., hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer, a Florida corporation with its principal officesat Tampa, is engaged in general machine repairs, welding, and steelerection.During the year 1950 the Employer purchased materialsand supplies valued in excess of $53,000, of which all were made withinthe State.During the same period it made sales and performedservices for which it received in excess of $309,000, of which $57,524was received by it from the Pure Oil Company, $17,865 from the In-ternational Minerals and Chemical Corporation, $3,513 from the U. S.Phosphoric Products (Division of Tennessee) Corporation, $3,453from the Continental Can Co., $2,400 from Lykes Bros., Inc., and$1,600 from Bruce's Juices, Inc.All of these companies are in com-merce,2 and the Board has asserted jurisdiction over most of them.3'At the hearing the Employer moved to dismiss the petition on the grounds: (1) Thatthe Board lacks jurisdiction over it, and (2) that the unit requested by the Petitioneris inappropriate.For reasons given in paragraphs numbered 1 and 4 below, this motionis hereby denied.2All of them sell and ship directly to points outside the State materials and merchandisevalued in excess of $25,000 annually.3 The Board has asserted jurisdiction over the Pure Oil Company, the InternationalMineralsand Chemical Corporation, the Continental Can Company, and Lykes Bros , Inc.The hearing officer referred to the Board the question of admissibility in evidence ofseveral letters which the Regional Director solicited and received from other Employerpurchasers, indicating their status in commerce and the amounts paid for sales andservices to the EmployerAs the record, apart from these letters, amplyjustifies theassertion of jurisdiction in this ease, we find it unnecessary to resolve this issue.95 NLRB No. 54. R. J. GOULD WELDING AND ERECTING COMPANY, INC.461We find, contrary to the contentions of the Employer, that it isengaged in commerce within the meaning of the National Labor Rela-tions Act, and that it will effectuate the policies of the Act to assert_]urisdiction.42.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit consisting of the em-ployees in the Employer's machine and boiler shops, including ma-cchinists,boilermakers,welders, and. blacksmiths.The Employeropposes the formation of such a unit, contending that separate unitsfor each of the categories named should be established."The unit sought by the Petitioner comprises all the Employer's"inside' or shop employees, as distinguished from the Employer's"outside" employees, or erection and construction crews.The em-ployees in the construction crews receive rates of pay that are consid-'erably higher than those received by the inside employees,are sep-arately supervised, do not report for work at either the machine orboiler shop, and have no working contacts with the inside employees.Neither the Petitioner nor the Employer desires their inclusion inthe unit sought herein .-IThe machine' and boiler shops are in two buildings separated by'a smallalley, but connected by ramps and doorways. Both shops areengaged entirely in repair work.Although each group of employeesis under the separate supervision of a shop superintendent, there issubstantial employee interchange between the two shops.The black-smith, although stationed generally in the boiler shop, is supervisedby the machine shop superintendent, and frequently, when not doingblacksmith'work,assists inthe work of either shop, wherever mostneeded.All the shop. employees are under the same general supervision, workthe, same hours, receive comparable rates of pay, are subject to thesame working conditions, and are in frequent contact with one another.There is no collective bargaining history concerning these employees,and no labor' organization seeks separately to represent any of thecrafts involved hereinsWe find that the machinists, boilermakers,Hollow Tree Lumber Company,91 NLRB 635.'5The Board has held that shop employees such as those here involved may be representedseparately from the erection and construction crews.John H. McCann and Hazel McCannd/b/a McCann Steel Company,94 NLRB No. 65.6Although a representative of the BoilerMakers Unionwas present at the hearing andwas invited to intervene,he declined to do so.The Employer asserts that it has bargainedwith the various unions who usually represent the particular crafts employed by it, butao contracts were claimed to exist as bars to this proceeding. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDwelders, and blacksmith may be appropriately joined in a single plant-wide unit of shop employees.7There remains for consideration the inclusion in the unit of thefollowing disputed classifications :Theassistant superintendent or leader manin the boiler shop 8spends most of his time working with the other employees in thatshop.Occasionally, when the boilermaker superintendent is absent,the leader man allocates the work to the other employees.He has nopower at any time to make recommendations concerning a change inthe status of other employees in the shop.We find that the assistantsuperintendent or leader man ih the boiler shop is not a supervisorwithin the meaning of the Act, and shall include him in the unit.Thestoreroom manhands out materials to the employees of bothshops and keeps a record of the materials used for the various jobs.Occasionally, he assists in checking equipment at the rigging loft .9As this employee spends most of his time working with and assistingin the work of other employees in both shops, we shall include himin the unit 10Thejanitorworks under the supervision of the machine shop super-intendent and performs the janitorial services for both shops.Heworks the same hours as the other employees.As the unit here foundappropriate is essentially a plant-wide unit of the Employer's insideworkers, we shall include the janitor, in the unit as a maintenanceemployee 1-We find that all employees employed at the Employer's Tampa,Florida, machine shop and boiler shop, including, machinists, boiler-makers, welders, the blacksmith, leader man in the boiler shop, store-room man, and janitor, but excluding office, clerical, and professionalemployees, guards, the assistant superintendent in the machine shop,and all other supervisors as defined in the Act, constitute a unit appro-priate for purposes of collective bargaining within the ineaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]7Cf.Jackson Daily News,86 NLRB 729. A8The parties agree that the assistant superintendent in the machine shop performsthe functions of a supervisor within the meaning ofthe Act,and should be excludedfrom the unit.The rigging loft is located about a block or so away fromthe shops.and is used as astorage place for the materials for the outside employees.On infrequent occasions someof the shop employees go there to assist in the work.11Boro Wood Products Commpany, Inc.,88 NLRB 886.21Arch Browning,Inc.,91 NLRB No. 229.